     Case 5:20-cv-01425-JFW-KK Document 17 Filed 01/04/21 Page 1 of 1 Page ID #:61


 1

 2

 3                                                                     JS-6
 4

 5

 6                           UNITED STATES DISTRICT COURT
 7                         CENTRAL DISTRICT OF CALIFORNIA
 8

 9     JAMES RUTHERFORD, an individual,                Case No. 5:20-cv-01425-JFW-KKx
10
       Plaintiff,                                      ORDER DISMISSAL WITH
11
                                                       PREJUDICE
12     v.
13     KARS HOLDINGS, INC., a California
14     corporation; and DOES 1-10, inclusive,
15     Defendants.
16

17
            After consideration of the Joint Stipulation for Dismissal of the entire action
18

19   with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Kars Holding,
20
     Inc. (“Defendant”), the Court hereby enters a dismissal with prejudice of Plaintiff’s
21

22
     Complaint in the above-entitled action, in its entirety. Each party shall bear his or its

23   own costs and attorneys’ fees.
24

25          IT IS SO ORDERED.
26
     DATED:         January 4, 2021
27
                                             UNITED STATES DISTRICT JUDGE
28
                                               1
